NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 15 November 2018.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “the recesses are configured rounded” is indefinite because it is unclear which part or dimension of the recess is rounded. For examination purposes, the examiner assumes that any part of the recess that is rounded meets said limitation.
Regarding claim 10, it is unclear if the “rotor arms” and “hangers” refer to the same rotor arms and hangers recited in claim 1, upon which said claim depends, or to different rotor arms and hangers.
Regarding claim 11, it is unclear if the “rotor arms” and “hangers” refer to the same rotor arms and hangers recited in claim 1, upon which said claim depends, or to different rotor arms and hangers.
Regarding claim 19, it is unclear if the “rotor arms” refer to the same rotor arms recited in claim 1, upon which said claim depends, or to different rotor arms. Furthermore, it is unclear if the “hangers” in line 2 refer to the same elements as the 
Regarding claim 20, it is unclear if the “rotor arms” refer to the same rotor arms recited in claim 1, upon which said claim depends, or to different rotor arms. Furthermore, it is unclear if the “hangers” in line 2 refer to the same elements as the buckets recited in claim 12, upon which said claim depends. If so, the same term should be used for consistency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum (U.S. Patent No. 3,028,075).
Regarding claim 1, Blum discloses a centrifuge, comprising: a swing rotor, the swing rotor having a rotor base body 17 with rotor arms 39 and a rotor hub 19 for coupling the swing rotor to a drive (col. 2 lines 14-23); and hangers 65 mounted so as to swing out between two of the rotor arms, the rotor arms having recesses 73 into which the hangers and/or sample containers stored therein swing into in a swung-out state (col. 4 lines 5-13).
Regarding claim 2, Blum discloses wherein the hangers are buckets 65.
Regarding claim 3, Blum discloses wherein the recesses 73 are configured as grooves (Fig. 4). 
Regarding claim 4, Blum discloses wherein the recesses 73 are flutings and/or wherein the recesses are configured rounded (Fig. 4).
Regarding claim 6, Blum discloses wherein the recesses 73 extend over a height across the rotor arms 39 which is smaller than a height of the rotor arms at the recesses, and wherein the recesses are bounded by upper and lower webs (Fig. 4).
Regarding claim 8, Blum discloses wherein the rotor arms 39 have a smaller cross sectional thickness at a location of the recesses 73 than in regions outside the recesses (col. 4 lines 5-13; Fig. 4).
Regarding claim 10, Blum discloses wherein the swing rotor has at least three rotor arms and at least three hangers mounted between the at least three rotor arms (Fig. 2).
Regarding claim 11, Blum discloses wherein the swing rotor has at least four rotor arms and at least four hangers mounted between the at least four rotor arms (Fig. 2). 
Regarding claim 12, Blum discloses a swing rotor for a centrifuge, comprising: a rotor base body 17 with rotor arms 39; a rotor hub 19 for coupling the swing rotor to a drive (col. 2 lines 14-23); and buckets 65 mounted so as to swing out between two of the rotor arms, wherein the rotor arms have recesses 73 into which the buckets and/or sample containers stored therein swing into in a swung-out state (col. 4 lines 5-13).
Regarding claim 13, Blum discloses wherein the recesses 73 are configured as grooves (Fig. 4).
Regarding claim 15, Blum discloses wherein the recesses 73 extend over a height across the rotor arms 39 which is smaller than a height of the rotor arms at the recesses, and where in the recesses are bounded by upper and lower webs (Fig. 4).
Regarding claim 17, Blum discloses wherein the rotor arms 39 have a smaller cross sectional thickness at a location of the recesses 73 than in regions outside the recesses (col. 4 lines 5-13; Fig. 4).
Regarding claim 19, Blum discloses wherein the swing rotor has at least three rotor arms and at least three hangers mounted between the at least three rotor arms (Fig. 2).
Regarding claim 20, Blum discloses wherein the swing rotor has at least four rotor arms and at least four hangers mounted between the at least four rotor arms (Fig. 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 9, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (U.S. Patent No. 3,028,075) in view of Kennedy (U.S. Patent No. 4,435,168).
Regarding claims 5 and 14, Blum does not specifically disclose wherein the recesses extend over a length along the rotor arms which is shorter than a distance between the rotor hub and a mounting of the hangers.
Kennedy discloses wherein the recesses 32 extend over a length along the rotor arms 24 which is shorter than a distance between the rotor hub 28 and a mounting of the hangers 26 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the recess and the centrifuge or swing rotor of Blum according to the recess and the centrifuge or swing rotor of Kennedy for the purpose of providing a channel for the mounting of trunnion pins (or in Blum, the ring pins) of the centrifuge carriers/buckets/sample containers (col. 2 lines 1-23).
Regarding claims 7 and 16, Blum does not disclose wherein two recesses arranged on different sides of the rotor arms are connected by a through hole.
Kennedy discloses Kennedy discloses wherein two recesses arranged on different sides of the rotor arms are connected by a through hole (col. 4 lines 32-47; Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess in the centrifuge or swing rotor of Blum according to the recess of Kennedy for the purpose of providing a channel for the mounting of trunnion pins (or in Blum, the ring pins) of the centrifuge carriers/buckets/sample containers (col. 2 lines 1-23).
Regarding claims 9 and 18, Blum does not disclose wherein the recesses cover a region of the rotor arms which, with respect to a radius of the swing rotor, is located half-way between an axis of rotation of the swing rotor and a mounting of the buckets.
Kennedy discloses wherein the recesses 32 cover a region of the rotor arms 24 which, which respect to a radius of the swing rotor, is located half-way between an axis of rotation of the swing rotor 12 and a mounting of the hangers 30 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess of the centrifuge or swing rotor of Blum according to the recess of Kennedy for the purpose of providing a channel for the mounting of trunnion pins (or in Blum, the ring pins) of the centrifuge carriers/buckets/sample containers (col. 2 lines 1-23).

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (U.S. Patent No. 4,435,168) in view of Blum (U.S. Patent No. 3,028,075).
Regarding claim 1, Kennedy discloses a centrifuge, comprising: a swing rotor, the swing rotor having a rotor base body 10 with rotor arms 24 and a rotor hub 28 for coupling the swing rotor to a drive 14; and hangers 26 mounted so as to swing out between two of the rotor arms, the rotor arms having recesses 32 into which the hangers and/or sample containers stored therein (col. 6 lines 23-64), but does not disclose that the hangers and/or sample containers swing into the recesses in a swung-out state.
Blum discloses a centrifuge, comprising: a swing rotor, the swing rotor having a rotor base body 17 with rotor arms 39 and a rotor hub 19 for coupling the swing rotor to a drive (col. 2 lines 14-23); and hangers 65 mounted so as to swing out between two of the rotor arms, the rotor arms having recesses 73 into which the hangers and/or sample containers stored therein swing into in a swung-out state (col. 4 lines 5-13). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the recess of Blum with the recess in the centrifuge or swing rotor of Kennedy for the purpose of providing sufficient clearance for the trunnion ring to swing to a completely vertical position (col. 4 lines 5-13 of Blum) and thereby further allowing the centrifuge to be compact in size (col. 1 lines 48-55 of Kennedy).
Regarding claim 2, Kennedy discloses wherein the hangers are buckets 26.
Regarding claim 3, Kennedy does not disclose wherein the recesses are configured as grooves.
Blum discloses wherein the recesses 73 are configured as grooves (Fig. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the recess of Blum with the recess in the centrifuge or swing rotor of Kennedy for the purpose of providing sufficient clearance for the trunnion ring to swing to a completely vertical position (col. 4 lines 5-13 of Blum) and thereby further allowing the centrifuge to be compact in size (col. 1 lines 48-55 of Kennedy).
Regarding claim 4, Kennedy discloses wherein the recesses are flutings and/or wherein the recesses 32 are configured rounded (at 30 in Fig. 3).
Regarding claim 5, Kennedy discloses wherein the recesses 32 extend over a length along the rotor arms 24 which is shorter than a distance between the rotor hub 28 and a mounting of the hangers 30 (Fig. 1).
Regarding claim 6, Kennedy discloses wherein the recesses 32 extend over a height across the rotor arms 24 which is smaller than a height of the rotor arms at the recesses, and wherein the recesses are bounded by upper and lower webs (Fig. 1).
Regarding claim 7, Kennedy discloses wherein two recesses arranged on different sides of the rotor arms are connected by a through hole (col. 4 lines 32-47; Fig. 1).
Regarding claim 9, Kennedy discloses wherein the recesses 32 cover a region of the rotor arms 24 which, which respect to a radius of the swing rotor, is located half-way 
Regarding claim 10, Kennedy discloses wherein the swing rotor has at least three rotor arms and at least three hangers mounted between the at least three rotor arms (Fig. 1).
Regarding claim 11, Kennedy discloses wherein the swing rotor has at least four rotor arms and at least four hangers mounted between the at least four rotor arms (Fig. 1). 
Regarding claim 12, Kennedy discloses a swing rotor for a centrifuge, comprising: a rotor base body 10 with rotor arms 24; a rotor hub 28 for coupling the swing rotor to a drive 14; and buckets 26 mounted so as to swing out between two of the rotor arms, wherein the rotor arms have recesses 32 into which the buckets and/or sample containers stored therein (col. 6 lines 23-64), but does not disclose that the hangers and/or sample containers swing into the recesses in a swung-out state.
Blum discloses a centrifuge, comprising: a swing rotor, the swing rotor having a rotor base body 17 with rotor arms 39 and a rotor hub 19 for coupling the swing rotor to a drive (col. 2 lines 14-23); and hangers 65 mounted so as to swing out between two of the rotor arms, the rotor arms having recesses 73 into which the hangers and/or sample containers stored therein swing into in a swung-out state (col. 4 lines 5-13). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the recess of Blum with the recess in the centrifuge or swing rotor of Kennedy for the purpose of providing sufficient clearance for the trunnion ring to swing to a completely vertical position (col. 4 lines 5-13 of Blum) and 
Regarding claim 13, Kennedy does not disclose wherein the recesses are configured as grooves.
Blum discloses wherein the recesses 73 are configured as grooves (Fig. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the recess of Blum with the recess in the centrifuge or swing rotor of Kennedy for the purpose of providing sufficient clearance for the trunnion ring to swing to a completely vertical position (col. 4 lines 5-13 of Blum) and thereby further allowing the centrifuge to be compact in size (col. 1 lines 48-55 of Kennedy).
Regarding claim 14, Kennedy discloses wherein the recesses 32 extend over a length along the rotor arms 24 which is shorter than a distance between the rotor hub 28 and a mounting of the buckets 30 (Fig. 1).
Regarding claim 15, Kennedy discloses wherein the recesses 32 extend over a height across the rotor arms 24 which is smaller than a height of the rotor arms at the recesses, and wherein the recesses are bounded by upper and lower webs (Fig. 1).
Regarding claim 16, Kennedy discloses Kennedy discloses wherein two recesses arranged on different sides of the rotor arms are connected by a through hole (col. 4 lines 32-47; Fig. 1).
Regarding claim 18, Kennedy discloses wherein the recesses 32 cover a region of the rotor arms 24 which, which respect to a radius of the swing rotor, is located half-
Regarding claim 19, Kennedy discloses wherein the swing rotor has at least three rotor arms and at least three hangers mounted between the at least three rotor arms (Fig. 1).
Regarding claim 20, Regarding claim 11, Kennedy discloses wherein the swing rotor has at least four rotor arms and at least four hangers mounted between the at least four rotor arms (Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Shuyi S. Liu/Examiner, Art Unit 1774